DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7, 9, 10, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,744,661 (Davis) in view of US 4,993,573 (Freidel) and in view of US 5,957,314 (Nishida).
Regarding claim 1, Davis (embodiment of Figure VII) teaches a cap assembly for closing an opening in a vessel, the cap assembly comprising: 
a stopper (34) comprising a polymer body (reference made to closure plug 11 taught to be formed of polyethylene in col. 2, line 41) adapted to fit an opening of a vessel (32), wherein the stopper further comprises a tubular portion (39) defining an internal passageway extending through the polymer body.
The reference as applied teaches all limitations substantially as claimed, but fails to teach:

	a) a radial flange defining a central bore, wherein the stopper comprises a cylindrical top surface that extends beyond an uppermost top surface of the cap in the axial direction along a central axis; 
b) a snap connecting pressure based locking mechanism; and 
a tamper evident feature adapted to show an alteration in its physical appearance comprising cracking, breakage, or deformation upon any attempt to remove the cap assembly after engagement of the pressure based locking mechanism with the vessel,
c) wherein the pressure based locking mechanism is adapted to engage the vessel under a unidirectional engagement force of not greater than about 50 lbs.
Examiner makes note of the fact that Davis teaches what appears to be a removable closure in the embodiment of Figures 1-4, 6, and 7, and a non-refillable container in Figure 5.  Moreover, Examiner notes that Davis teaches the closure cap (12) presses the closure shoulder (11’) against the edge of the bottle neck (col. 2, line 58-61).  Finally, Davis is concerned with “medicine” (col. 1, line 15).
Regarding modification (a), Freidel teaches it is known to provide a cap comprising a radial flange (5) defining a central bore (29), wherein a stopper comprises a cylindrical top surface (9) that extends beyond an uppermost top surface of the cap in the axial direction down a central axis (explicitly shown in Figure 2).  This compares to Davis Figure VII, noting boss (37) extends through a central opening in the cap and above an uppermost top surface.  However, Examiner also notes in col. 5, lines 21-26 that no criticality is given to the shape of the boss.  Furthermore, Examiner notes Freidel is also concerned with medical uses (col. 1, line 11).  See combined statement of obviousness below. 
	Regarding modification (b), Nishida teaches:
a rigid cap adapted to fit over the stopper and onto the vessel, wherein the cap comprises: 
a snap connecting pressure based locking mechanism (7a); and 
6; Examiner notes Nishida teaches forming the crown cap 1 - of which the crown-like member 2 is taught to be a part of in col. 3, line 56 - of “thermoplastic resin” col. 4, line 43, and as such the element is formed of the same material and comprises the same physical structure as the instant tamper element 160, also taught to be formed of plastic in para. [0045] as a subcomponent of rigid cap 150 per para. [0025].  Examiner notes a comparison of Nishida element 6 in Figures 3 and 7, with instant tamper element 170 in instant Figure 1B.  As such, element 6 of Nishida will perform in the same manner upon an attempt to remove the cap assembly, at the very least demonstrating deformation.).  
	While it is not clear as to whether the closure is removable or not, Examiner notes it would still be relevant to one of ordinary skill in the art because Davis teaches removable and non-removable (non-refillable) embodiments.  Moreover, Nishida is also concerned with compressing a gasket onto the rim of the container opening (col. 5, lines 50-54).  Lastly, Nishida is concerned with medicine (“a drug”; col. 2, line 13).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of Davis, substituting a stopper having a cylindrical top surface that extends beyond an uppermost top surface of the cap in the axial direction down a central axis as taught by Freidel, in place of the boss of Davis, and substituting rigid cap of Nishida, because such is an equivalent mechanism for securing a stopper to the edge of a container for storing medicine, having a predictable outcome absent a teaching of an unexpected result.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  
	Regarding modification (c), Examiner notes the unidirectional engagement force is taught in the Specification, para. [0027], to be a force “without the application of a torque or a twisting mechanism.”  In other words, with reference to Figure 1A, the pressure based locking mechanism (160) of the cap 100) is applied with a purely vertical force, such that the resilient, radially inwardly directing projections snap onto container neck locking flange (50).  
	Examiner asserts that one of ordinary skill in the art at the time the invention was made would have found it obvious to configure the unidirectional engagement force to be not greater than 50 lbs, or any other suitable value, motivated by the benefit of allowing application without undue stress on machinery, while at the same time providing the closure with sufficient rigidity to prevent removal by tampering or accident.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).
	Regarding capability of use of the tamper evident feature in the intended manner, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Also see MPEP 2112.01(I):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated “such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate.” The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp.v.D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 2, the pressure based locking mechanism is adapted to engage the vessel under a unidirectional engagement force (see Nishida cap 3 moved downwardly between Figures 6 and 7 to provide a radially inwardly directed force).
Regarding claim 3, the pressure based locking mechanism, when engaged with the vessel, provides a sealing pressure between the stopper and the vessel (explicitly taught in Nishida col. 5, lines 50-54, noting that the reference explicitly teaches deforming the gasket under such pressure). 
	Regarding claim 4, Davis as applied in view of Nishida teaches all limitations substantially as claimed, but fails to explicitly teach the unidirectional engagement force is not greater than about 50 lbs.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the unidirectional engagement force to be no greater than about 50 lbs. or any other suitable value, motivated by the benefit of providing a sealing force without damaging the components of the closure, having a predictable outcome absent a teaching of an unexpected result.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Davis as applied in view of Nishida teaches all limitations substantially as claimed, but fails to explicitly teach the direct engagement pressure is at least about 10 lbs.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the direct engagement pressure to at least about 10 lbs. or any other suitable value, motivated by the benefit of providing a minimum securing force to prevent leakage, having a predictable outcome absent a teaching of an unexpected result.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Davis as applied in view of Nishida teaches all limitations substantially as claimed, but fails to explicitly teach the sealing pressure between the stopper and the vessel is at least about 200 lbs.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the sealing pressure between the stopper and the vessel is at least about 200 lbs. or any other suitable value, motivated by the benefit of providing a sealing force without damaging the components of the closure, having a predictable outcome absent a teaching of an unexpected result.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, Davis as applied in view of Nishida teaches all limitations substantially as claimed, but fails to explicitly teach the sealing pressure between the stopper and the vessel is not greater than about 100 lbs.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the sealing pressure between the stopper and the vessel is not greater than about 100 lbs. or any other suitable value, motivated by the benefit of providing a sealing force without damaging the components of the closure, having a predictable outcome absent a teaching of an unexpected result.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, the stopper comprises a substantially cylindrical section (Davis 34) and an annular flange (36) extending outward in the radial direction from the substantially cylindrical section.
Regarding claim 10, the stopper substantially cylindrical section comprises a top surface and a bottom surface and the tubular portion extends axially away from the top surface and the bottom surface (clearly shown in Davis Figure 7).
Regarding claim 12, the stopper forms an integral seal with the radial flange of the cap and substantially fills the central bore (Davis stopper portion 36 seals the radial flange of the cap and the boss 37 substantially, not entirely, fills the central bore as seen in Figure 7).
Regarding claim 14, at least one of stopper and the cap is a molded piece (Davis teaches forming the stopper of polyethylene in col. 2, line 41, and forming the cap of polyethylene in col. 2, line 62, which implies these pieces are thermoformed in an injection molding process). 
Regarding claim 15, Davis teaches a method for forming a cap assembly, the method comprising: 
forming a stopper (34) including at polymer body (reference made to closure plug 11 taught to be formed of polyethylene in col. 2, line 41) adapted to fit an opening of a vessel (32), the stopper also including a tubular portion (39) which defines an internal passageway extending through the elastomer body.
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
forming a rigid cap attached to and integral with the stopper, wherein the rigid cap is adapted to fit over the stopper and onto the vessel, wherein the cap comprises: 
a) a radial flange defining a central bore, wherein the stopper comprises a cylindrical top surface that extends beyond an uppermost top surface of the cap in the axial direction along a central axis;
b) a snap connecting pressure based locking mechanism; and 

c) wherein the pressure based locking mechanism is adapted to engage the vessel under a unidirectional engagement force of not greater than about 50 lbs.
Examiner makes note of the fact that Davis teaches what appears to be a removable closure in the embodiment of Figures 1-4, 6, and 7, and a non-refillable container in Figure 5.  Moreover, Examiner notes that Davis teaches the closure cap (12) presses the closure shoulder (11’) against the edge of the bottle neck (col. 2, line 58-61).  Finally, Davis is concerned with “medicine” (col. 1, line 15).
Regarding modification (a), Freidel teaches it is known to provide a cap comprising a radial flange (5) defining a central bore (29), wherein a stopper comprises a cylindrical top surface (9) that extends beyond an uppermost top surface of the cap in the axial direction down a central axis (explicitly shown in Figure 2).  This compares to Davis Figure VII, noting boss (37) extends through a central opening in the cap and above an uppermost top surface.  However, Examiner also notes in col. 5, lines 21-26 that no criticality is given to the shape of the boss.  Furthermore, Examiner notes Freidel is also concerned with medical uses (col. 1, line 11).  See combined statement of obviousness below. 
	Regarding modification b), Nishida teaches:
forming a rigid cap attached to and integral with the stopper (integral is not read as “integrally molded” but instead integral in that they collectively form an assembly), wherein the rigid cap is adapted to fit over the stopper and onto the vessel, wherein the cap comprises: 
a snap connecting pressure based locking mechanism (7a); and 
a tamper evident feature adapted to show an alteration in its physical appearance comprising cracking, breakage, or deformation upon any attempt to remove the cap assembly after engagement of the pressure based locking mechanism with the vessel (6; Examiner notes Nishida teaches forming the crown cap 1 - of which the crown-like member 2 is taught to be a part of in col. 3, line 56 - of “thermoplastic resin” col. 4, line 43, and as such the element is formed of the same material and comprises the same physical structure as the instant tamper element 160, also taught to be formed of plastic in para. [0045] as a subcomponent of rigid cap 150 per para. [0025].  Examiner notes a comparison of Nishida element 6 in Figures 3 and 7, with instant tamper element 170 in instant Figure 1B.  As such, element 6 of Nishida will perform in the same manner upon an attempt to remove the cap assembly, at the very least demonstrating deformation.).  
While it is not clear as to whether the closure is removable or not, Examiner notes it would still be relevant to one of ordinary skill in the art because Davis teaches removable and non-removable (non-refillable) embodiments.  Moreover, Nishida is also concerned with compressing a gasket onto the rim of the container opening (col. 5, lines 50-54).  Lastly, Nishida is concerned with medicine (“a drug”; col. 2, line 13).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of Davis, substituting a stopper having a cylindrical top surface that extends beyond an uppermost top surface of the cap in the axial direction down a central axis as taught by Freidel, in place of the boss of Davis, and substituting rigid cap of Nishida, because such is an equivalent mechanism for securing a stopper to the edge of a container for storing medicine, having a predictable outcome absent a teaching of an unexpected result.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  
Regarding modification (c), Examiner notes the unidirectional engagement force is taught in the Specification, para. [0027], to be a force “without the application of a torque or a twisting mechanism.”  In other words, with reference to Figure 1A, the pressure based locking mechanism (160) of the cap assembly (100) is applied with a purely vertical force, such that the resilient, radially inwardly directing projections snap onto container neck locking flange (50).  
	Examiner asserts that one of ordinary skill in the art at the time the invention was made would have found it obvious to configure the unidirectional engagement force to be not greater than 50 lbs, or In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).
	Regarding capability of use of the tamper evident feature in the intended manner, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Also see MPEP 2112.01(I):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated “such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate.” The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp.v.D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 16, the pressure based locking mechanism is adapted to engage the vessel under a unidirectional engagement force (see Nishida cap 3 moved downwardly between Figures 6 and 7 to provide a radially inwardly directed force).
Regarding claim 17, the pressure based locking mechanism, when engaged with the vessel, provides a sealing pressure between the stopper and the vessel (explicitly taught in Nishida col. 5, lines 50-54, noting that the reference explicitly teaches deforming the gasket under such pressure).
Regarding claim 18, Davis as applied in view of Nishida teaches all limitations substantially as claimed, but fails to explicitly teach the unidirectional engagement force is not greater than about 50 lbs.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the unidirectional engagement force to be no greater than about 50 lbs. or any other suitable value, motivated by the benefit of providing a sealing force without damaging the components of the closure, having a predictable outcome absent a teaching of an unexpected result.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, Davis as applied in view of Nishida teaches all limitations substantially as claimed, but fails to explicitly teach the direct engagement pressure is at least about 10 lbs.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the direct engagement pressure to at least about 10 lbs. or any other suitable value, motivated by the benefit of providing a minimum securing force to prevent leakage, having a predictable In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, Davis as applied in view of Nishida teaches all limitations substantially as claimed, but fails to explicitly teach the sealing pressure between the stopper and the vessel is at least about 200 lbs.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the sealing pressure between the stopper and the vessel is at least about 200 lbs. or any other suitable value, motivated by the benefit of providing a sealing force without damaging the components of the closure, having a predictable outcome absent a teaching of an unexpected result.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,744,661 (Davis) in view of US 5,957,314 (Nishida) as applied above to claim 1, and further in view of US 2012/0187072 (Belle).
	Regarding claim 13, David as applied above in view of Nishida teaches all limitations substantially as claimed, but fails to teach the cap comprises a locking mechanism capable of locking and sealing the cap to the vessel, the locking mechanism comprising a catch or a latch.
	Belle teaches it is known to provide a catch between elements (15, 19) in order to lock a ring over a cage to retain a stopper sealed to a vessel (see para. [0061]). Examiner notes that Davis teaches a non-fillable embodiment in Figure 5
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Davis as applied above in view of Nishida, providing the catch taught by Belle, motivated by the benefit of locking the outer cap in place to make the container non-refillable.  Moreover, KSR v. Teleflex.  See MPEP 2141(III).

Response to Arguments
6.	Applicant's arguments filed April 14, 2021 have been fully considered but they are not persuasive. 
	Applicant argues the Office has not identified “the unidirectional engagement force is not greater than about 50 lbs” as being a result effective variable within the prior art. 
Foremost, Examiner cites MPEP 2144(I): 
RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner notes the instant Specification, para. [0023], "the pressure based locking mechanism 160 may be adapted to engage with the vessel 10 under a direct and generally unidirectional force. In other words, the pressure based locking mechanism 160 may be adapted to engage with the vessel 10 without the application of torque or a twisting mechanism."  This is believed to comprise the axially downward force on rigid cap (150) which then applies a radially inward force on the pressure based locking mechanism (160) to secure under locking flange (50) on the exterior surface (22) of the vessel (10).  
7a) in Nishida as the pressure-based locking mechanism, which engages with container flange (12) with the securing force coming from axial application of cylindrical body (3), in a manner similar to that described by Applicant's Specification, paras. [0028] and [0029], and the sequence shown in instant Figures 1A-1B. 
Examiner cites US 8,544,665 (Bogle), teaching a similar structural configuration, and which teaches in col. 7 lines 46-52: "In order to permanently seal the vial, all that is required is to apply a downward force onto the locking cap 28 to cause it to move to the down position shown in FIG. 18, whereupon its inwardly projecting lugs 28D provide an inwardly directed force on the fingers 26E of the retainer member 26, thereby ensuring that the inner closure assembly 22 is tightly held against the neck of the vial." 
Another reference, US 5,314,084 (Folta) discusses configuring the axial force to overcome a resistance between the retaining beads and container neck upon application, in col. 7, lines 5-16: "While the force used to move inner cap 21 to the position shown in FIG. 10 is sufficient to overcome the resistance of beads 29 on finish 37, the force less than that which would be sufficient to dislodge groove 45 and ring 47 from one another, so that outer cap 17 remains positioned as shown in FIG. 10. In FIG. 12, the liner disc is compressed between the finish top 43 and the inner face of top end 23 of inner cap 21. This compression of liner disc 19 is adequate to seal the closure even after lyophilization, so that industry standards for seal integrity are more than met by this design."
Examiner notes a person having ordinary skill in the art is presumed to have knowledge of all of the relevant prior art in his field of endeavor, as if it were all hanging on his workshop walls. Filmon Process Corp. v. Spellright Corp., 274 F. Supp. 312, 313, 155 USPQ 635, 636 (D.D.C. 1967), aff'd, 404 F.2nd 1351, 131 U.S. App. D.C. 374, 158 USPQ 533 (1968).
In conclusion, Examiner asserts that these are merely exemplary citations, and do not take into account knowledge from physics, for example, wherein it is known that an increase in hoop tension in a cylindrical body (e.g. the hoop stress in a cylinder of reduced diameter passed over a closure, compared to a cylinder of larger diameter) would impart a greater radially inward force.  As such, Examiner maintains it would have been obvious to modify the unidirectional engagement force which secures the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547.  The examiner can normally be reached on M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES N SMALLEY/Examiner, Art Unit 3733